DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment dated March 7, 2022 in which claims 1, 8-9, and 12 were amended, and claims 19-20 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (U.S. Pub. 2016/0111286) in view of Hashemi (U.S. Pat. 9379243).
Regarding claim 1, Wen [Figs.2-10] discloses a method for forming a semiconductor device, comprising: 
providing a substrate [210] including an NMOS region [520] and a PMOS region [530] [Fig.10]; 
forming an isolation layer [220] on the substrate; 
forming a plurality of initial hard mask layers [310,320] arranged separately on the isolation layer [Fig.4]; 
forming a plurality of hard mask layers [320] by removing a number of initial hard mask layers from the plurality of initial hard mask layers, wherein the plurality of hard mask layers defines a fin pattern [Fig.5]; 

forming first fins [510A] in the openings in the isolation layer in the NMOS region; 
forming openings in the isolation layer [425] in the PMOS region by removing portions of the isolation layer covered by hard mask layers [320] of the plurality of hard mask layers in the PMOS region [Figs.6-8]; and 
forming second fins [510B] in the openings in the isolation layer in the PMOS region.

Wen fails to explicitly disclose a separate forming openings step in the PMOS region after the forming first fins in the openings in the isolation layer in the NMOS region.  However, Hashemi [Figs.1-5] discloses and makes obvious wherein fins of different materials are sequentially formed.  Hashemi [Figs.4-5] makes obvious various fin materials can be used for NMOS and PMOS devices, and discloses additional forming steps are taken when the fin material is different from the bulk substrate as in the device of Fig.5 [Col.5 line 61 – col.6 line 13].  It would have been obvious to provide the sequential opening forming step as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-3 and 10-11, Wen [Figs.2-10] discloses a method for forming a semiconductor device, 
wherein: 
the first fins are made of a material including silicon; and 
the second fins are made of a material including silicon germanium [Para.25]; 

wherein: 
the first fins and the second fins are formed by an epitaxial growth process [Para.22];

wherein the plurality of hard mask layers [320] is made of a material including one or more of silicon nitride, silicon oxynitride, silicon carbonitride, silicon oxycarbide, silicon, or silicon germanium [Para.16];

wherein: 
the substrate [210] is made of a semiconductor material including silicon, germanium, silicon germanium, or gallium arsenide [Para.11]; and 
the isolation layer [220] is made of a material including silicon oxide, silicon nitride, or silicon oxynitride [Para.13].

Claims 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (U.S. Pub. 2016/0111286) in view of Hashemi (U.S. Pat. 9379243) as applied above, and further in view of Bi (U.S. Pub. 2019/0115263).
Regarding claim 4, Wen fails to explicitly disclose the sequential forming of the openings and the forming of a photoresist correspondingly as claimed.  However, Bi [Figs.1-4] discloses a method 
wherein forming the openings in the isolation layer in the NMOS region [D1] comprises: 
forming a mask layer [150] between adjacent hard mask layers [141] of the plurality of hard mask layers; 
forming a first photoresist layer [155] on the hard mask layers in the PMOS region and the mask layer in the PMOS region [D2] [Fig.3]; 
removing the hard mask layers [141] in the NMOS region; and 

It would have been obvious to provide the limitations as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 5, Wen [Figs.8,9A-C] discloses wherein forming the openings in the isolation layer in the PMOS region [530] comprises: 
removing the first photoresist layer; 
forming a second photoresist layer on the first fins and the mask layer in the NMOS region.
Wen fails to explicitly disclose
removing the hard mask layers in the PMOS region; and 
forming the openings in the isolation layer in the PMOS region by etching the isolation layer in the PMOS region until the substrate is exposed, using the mask layer in the PMOS region as an etch mask.
However, Bi [Figs.1-4] [Discussed above in Claim 4] discloses the steps of 
forming a photoresist layer on the mask layer
removing the hard mask layers in the fin region; and 
forming the openings in the isolation layer in the fin region by etching the isolation layer in the fin region until the substrate is exposed, using the mask layer in the fin region as an etch mask.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 19-20, Wen [Figs.2-10] discloses a method for forming a semiconductor device, 
wherein: 
the first fins are made of a material including silicon; and 
the second fins are made of a material including silicon germanium [Para.25].
Wen fails to explicitly disclose wherein: a height of the first fins is different from a height of the second fins. However, Bi [Figs.9-10] discloses and makes obvious the fins having equal heights or a height of the first fins is different from a height of the second fins. It would have been obvious to combine Wen and Bi to provide the limitations as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (U.S. Pub. 2016/0111286) in view of Hashemi (U.S. Pat. 9379243) and Bi (U.S. Pub. 2019/0115263) as applied above, and further in view of Cheng (U.S. Pub. 2016/0064288).
Regarding claim 12, Wen fails to explicitly disclose the steps claimed.  However, Cheng [Figs.3-7] discloses and makes obvious the masking and sequential forming of fins in openings 
removing the second photoresist layer [22,26], the mask layer [18,22,26], and a partial thickness of the isolation layer [14] [Fig.7].
It would have been obvious to use the teachings of Cheng to provide the limitations as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (U.S. Pub. 2016/0111286) in view of Hashemi (U.S. Pat. 9379243) as applied above, and further in view of Zhou (U.S. Pub. 2020/0144421).
Regarding claim 6, Wen [Figs.4-5] discloses the forming of the plurality of initial hard mask layers and the subsequent removing the part of the plurality of initial hard mask layers to form the plurality of hard mask layers.  Wen fails to explicitly disclose wherein forming the plurality of hard mask layers comprises: 
forming a third photoresist layer on the isolation layer, wherein openings of the third photoresist layer expose a part of the plurality of initial hard mask layers; and 
forming the plurality of hard mask layers by removing the part of the plurality of initial hard mask layers exposed by the openings of the third photoresist layer.
However, using photoresist as patterned mask layers for selective etching is well-known and obvious.  Zhou [Figs.4-9] discloses wherein forming the plurality of hard mask layers comprises:
forming a third mask layer [205] on the isolation layer [202], wherein openings of the third mask [205] layer expose a part of the plurality of initial hard mask layers [203,204]; and 

It would have been obvious to combine Wen and Zhou to provide the limitations as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 7, Wen [Figs.4] discloses 
wherein: the plurality of initial hard mask layers includes first initial hard mask layers [310] and second initial hard mask layers [320]; and 
the first initial hard mask layers and the second initial hard mask layers are made of different materials [Para.16].

Regarding claim 18, Wen discloses the first and second initial hard mask layers comprising different materials, wherein hard mask layer 320 comprises various dielectric materials including silicon oxynitride, silicon oxide or silicon nitride.  However, Wen fails to explicitly disclose wherein: 
the first initial hard mask layers are made of a material including silicon oxynitride, silicon oxide or silicon nitride; and 
the second initial hard mask layers are made of a material including silicon nitride or silicon oxide.
However, it would have been obvious to modify Wen to provide the materials as claimed and providing the etch selectivity as disclosed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 8, 9, and 1317 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims and/or arguments were persuasive.  Additional reasons for allowance were previously indicated in prior Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822